Cs

a

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) , Page | of 1 f

_ UNITED STATES DISTRICT COURT.
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
: Vy. ; ‘ (For Offenses Committed On or After November 1, 1987)

Case Number: 3: 19-mj-24° 90

Rebecca Cc Fish f 5 Ta EP

Defendant's Attorney

Jose Leonardo Garcia-Serrato

 

 

 

 

 

 

REGISTRATION NO. 92045298 | | DEC 12 2019
THE DEFENDANT: CLERK US DISTRICT COURT
‘I pleaded guilty to count(s) 1 of Complaint J SQUTRESN DISTRICT OF CALIFORNIA

 

CEPUTY

 

 

L] was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section - Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1 .
) The defendant has been found not guilty on count(s) ;
O Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

X TIME SERVED O days

 

i Assessment: $10 WAIVED Fine: WAIVED

X Court recommends USMS, Ich or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, December 12, 2019
Date of Imposition of Sentence

QQ

HONORABLE ROBERT A. MCQUAID
UNITED STATES MAGISTRATE JUDGE

 

Received

 

Clerk’s Office Copy a 3:19-mj-24590

 
